                                            Case 3:20-cv-02710-LB Document 4 Filed 04/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9                                          San Francisco Division

                                  10     TAUNO A. KOIVISTO,                                 Case No. 20-cv-02710-LB
                                  11                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                  13     GILL, et al.,
                                  14                     Defendants.

                                  15

                                  16      Tauno Koivisto filed this pro se civil rights action complaining about events and omissions

                                  17   occurring at the California State Prison in Lancaster, located in Los Angeles County and within

                                  18   the venue of the Central District of California. The defendants are doctors at that prison and

                                  19   apparently reside in the Central District of California. No defendant is alleged to reside in, and

                                  20   none of the events or omissions giving rise to the complaint occurred in, the Northern District of

                                  21   California. Venue therefore would be proper in the Central District of California and not in this

                                  22   one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C.

                                  23   § 1406(a), this action is TRANSFERRED to the United States District Court for the Central

                                  24   District of California.

                                  25      IT IS SO ORDERED.

                                  26      Dated: April 24, 2020

                                  27                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 20-cv-02710-LB
